Judgment of the Kings County Court, convicting defendant of the crime of bigamy as charged in indictment No. 1763/1945 and sentencing him to imprisonment in Sing Sing Prison for an indeterminate term, reversed on the law, the ‘ indictment dismissed and defendant discharged. The record establishes that the prior marriage Upon which the charge of bigamy is predicated was void for the reason that at the time that prior marriage was contracted the accused had a wife living from whom he had not been divorced and whose marriage had not been dissolved. (People v. Corbett, 49 App. Div. 514; People v. Dunbar, 194 App. Div. 144; Domestic Relations Law, § 13.) Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.